DETAILED ACTION
1.	This Quayle action is in response to the applicant’s 03/17/ 2021 amendment and response. Claims 5, 10, 12, 15, 17, 23, 26, 31, 33, 35, 37, and 46-66 have been previously cancelled. Thus, 1-4, 6-9, 11, 13, 14, 16, 18-22, 24, 25, 27-30, 32, 34, 36 and 38-45 are pending.  Claims 1, 6 and 27 are the independent claims.
Applicant amended claims 1, 2, 6, 11, 16, 27, 32 and 36. An explanation of the amendment to these claims are provided in the remarks. (Id., at pp. 22-26)  

Response to Amendment
Objection to claims 6 and 27 
2.	In the previous Office action claim 6 was objected to because the claim was reciting, “the decoder configured to decode the part the first error correction codes” rather than “the decoder configured to decode the part of the first error correction codes,” and because the claim recites “wherein the decoding the first correction codes ... and the decoding the second correction codes ... are repeatedly performed” rather than “wherein the decoding the first error correction codes ... and the decoding the second error correction codes ... are repeatedly performed.” (Id., non final OA at p. 6) Examiner notes that while the remarks indicates that claim 6 is amended to correct the minor informalities (Id., at p. 18 (III.)) however, the new listing of the claims does not reflect such an amendment to claim 6. As such, the objection to claim 6 is maintained.
Additionally, in the previous Office action claim 27 was objected to because the claim was reciting “a decoder to decod the generated codes” rather than “a decoder to decode the generated codes,” and because the claim recites “wherein the decoding the part of the first correction codes ... and the decoding the part of the second correction codes ... are repeatedly performed” rather than “wherein the decoding the part of the first error correction codes … and error correction codes … are repeatedly performed.” (Id., non final OA at pp. 6-7) While the claim is amended to correct, “decod” to “decode” however, the claim is not amended to correct the “first correction” and “second correction” to “first error correction”, and “second error correction,” respectively. (Id., at p. 18 (III.)) As such, the rejection to claim 27 with respect to this issue is maintained.

 Claim Rejection – 35 USC 112 second ¶
3.	The rejection of claim 2 under 35 USC 112 second paragraph in the last OA (Id., at p. 7) as being indefinite is hereby withdrawn, in view of Applicant amending claim 2. The rejection of dependent claims 3 and 4 are also withdrawn for the same reason.
  	The rejection of claim 6 under 35 USC 112 second paragraph in the last OA (Id., at pp. 7-8) as being indefinite is hereby withdrawn, in view of Applicant amending claim 6. The rejection of dependent claims 7-9, 11, 13, 14, 16, 18-22, 24 and 25 are also withdrawn for the same reason.
	The rejection of claims 11, 16, 32 and 36 under 35 U.S.C. 112 second paragraph presented in the last OA (Id., at p. 8) as being indefinite are hereby withdrawn, in view of Applicant amending claim 11.

Response to Arguments
4.	The applicant contends that the references do not teach or suggest “a fifth decoder configured to decode the second error correction code across the pages of the plurality of memory chips, based on a result that is a sum of error numbers obtained from the error check by 
“the RS correction unit 33 performs a first error correction operation. Specifically, a second data block UDbl, which is formed of 1024 read data items D(1,1) to D(1,1024) and four RS codes RS(1,1) to RS(1,4) corresponding to the second data block UDbl, are sent to the RS correction unit 33-1 via the temporary storage circuit 20. The RS correction unit 33-1 uses the four RS codes RS(1,1) to RS(1,4) to corrects errors in the read data items D(1,1) to D(1, 1024). The RS correction units 33-2 to 33-8 corresponding to the second to eighth rows perform the same process as the above.” [Emphasis in original] (Kanno at ¶ [0085]) 

The applicant further argues that, Asnaashari, Kulkarni, and Radke fail to overcome the deficiencies of Kanno with regard to the subject matter of amended independent claim 1. 
The examiner agrees with the applicant’s contentions. As noted by applicant, Kanno teaches that the RS correction unit 33 read data items D(1, 1) to D(1, 1024) and four RS codes RS(1, 1) to RS(1,4), and uses the RS codes RS(1, 1) to RS(1,4) to correct errors in data items D(1, 1) to D(1, 1024). Id. Kanno does not teach or suggest that the RS correction unit 33 decodes the four RS codes RS(1, 1) to RS(1,4) “based on a result that is a sum of error number obtained from the error check by the third decoder and the fourth decoder,” as recited in amended claim 1. Therefore, Kanno fails to teach that the limitation, “a fifth decoder configured to decode the second error correction code across the pages of the plurality of memory chips, based on a result that is a sum of error numbers obtained from the error check by the third decoder and the fourth decoder” as recited in claim 1. 
The applicant contends that independent claims 6 and 27 as amended “recites features similar to those discussed above … and is also allowable over Kanno, Asnaashari, Kulkarni and Radke for at least the same reasons.”  See the applicant’s remarks at pages 20.  The examiner agrees for the same reasons as set forth above. 

Allowable Subject Matter
5.	Claims 1-4, 6-9, 11, 13, 14, 16, 18-22, 24, 25, 27-30, 32, 34, 36 and 38-45 are allowable if applicant overcome the objection to claims 6 and 27 raised set forth above in this Office action. The following is the examiner’s reasons for allowance:
	Regarding claim 1, the prior art fails to teach or suggest, in combination with the other specific limitations of the independent claim, “a fifth decoder configured to decode the second error correction code across the pages of the plurality of memory chips, based on a result that is a sum of error numbers obtained from the error check by the third decoder and the fourth decoder,” as recited in claim 1. Independent claim 6 is directed to a “memory device” rather than “semiconductor memory device” in claim 1, although different in scope from claim 1, recite feature similar to those of claim1, and is allowable for at least the same reason. Independent claim 27 is a method claim performed by the memory device similar to the memory device of claim 6 and is allowable for at least the same reason discussed with respect to claims 1 and 6. 
	Claims 2-4, 7-9, 11, 13, 14, 16, 18-22, 24, 25, 28-30, 32, 34, 36 and 38-45 are allowable for the reason that they are dependent on their allowable base claims.  
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 

Ex parte Quayle
6.	This application is in condition for allowance except for the objection to claims 6 and 27 set forth above.   
Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
	A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

Conclusion
7.	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Majid Banankhah whose telephone number is (571)272-3770. The examiner can normally be reached on Monday to Thur. 7:30 AM to 5:00 PM, F. 8:00 AM-12:00 PM, all Pacific Time.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hetul Patel can be reached on 571-272-4184. The fax phone number for the organization where this application or proceeding is assigned is 571-273-9000. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MAJID A BANANKHAH/Reexamination Specialist, Art Unit 3992                                                                                                                                                                                                        
Conferee:

/Ovidio Escalante/
/H.B.P/Supervisory Patent Examiner, Art Unit 3992